          Case 1:20-cr-00544-LJL Document 46
                                          47 Filed 09/13/21
                                                   09/15/21 Page 1 of 2



                            /$:2)),&(2)$17+21<&(&877,
                                  %URDGZD\6XLWH
                                 1HZ<RUN1HZ<RUN
                                   3KRQH  
                                    &HOO  
                                    )D[  
                                 DQWKRQ\FHFXWWL#JPDLOFRP


                                           September 13, 2021
                                           REQUEST GRANTED.
BY ECF                                     Bail is modified to permit travel to the Northern District of New York
The Honorable Lewis J. Liman               and to the Central District of California, only until November 6, 2021,
United States District Court Judge         subject to the condition that defendant informed her pretrial services
Southern District of New York              officer with at least 24 hours notice of her travel plans and provide
500 Pearl Street                           information regarding flight arrangements and address where she will
New York, New York 10007                   be residing in the Northern District of New York and the Central
                                           District of California.                      9/15/2021
                    Re: United States v. Elaine Carberry, 20 Cr. 544 (LJL)

Dear Judge Liman:

        I represent Elaine Carberry in the above-referenced matter, having been appointed
pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A on
August 13, 2020.1 I write, without objection from the Government or Pretrial Services, to
respectfully request a permanent modification of their bail conditions.

        We request that Mx. Carberry’s travel restrictions be expanded to include the
Northern District of New York and the Central District of California. Mx. Carberry has
family that live in Albany County, which is within the Northern District. As such,
including this district as part of their travel restrictions will facilitate visits with family.
Additionally, Mx. Carberry was recently offered a much needed employment opportunity
in the Los Angeles area from September 27, 2021, to November 5, 2021. Accordingly, we
are also requesting the expansion of their travel restrictions to include the Central District
of California.

       Finally, since their arrest, Mx. Carberry has been fully compliant with all their
conditions of release.

           Thank you for your consideration.

\




1
    Mx. Carberry’s preferred pronouns are they/their/them
      Case 1:20-cr-00544-LJL Document 46
                                      47 Filed 09/13/21
                                               09/15/21 Page 2 of 2




                                          Respectfully submitted,

                                                  /s/

                                          Anthony Cecutti


cc:   Assistant United States Attorney Christy Slavik
      Pretrial Services Officer Courtney Defeo




                                          2
